UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-1685


KY TAN LE,

                 Plaintiff - Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION,

                 Defendant – Appellee,

          and

U.S. CONGRESS;    BARACK OBAMA, President of the United States
of America,

                 Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:09-cv-00137-GCM-DCK)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ky Tan Lee, Appellant Pro Se.      Lucy Albright Bezdek, SOCIAL
SECURITY ADMINISTRATION, Boston, Massachusetts, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Ky Tan Le seeks to appeal the district court’s order

adopting the magistrate judge’s recommendation, granting summary

judgment for the Commissioner of Social Security, and affirming

the administrative law judge’s decision that Le is subject to a

five-month waiting period before receiving disability insurance

benefits.     He also seeks to appeal the court’s order denying as

moot his motion for a court order.                We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he

timely   filing   of   a   notice   of       appeal   in   a   civil   case    is   a

jurisdictional requirement.”         Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s orders were entered on the docket

on March 18 and April 5, 2011.               The notice of appeal was filed

on May 18, 2012.       Because Le failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.               We dispense with oral argument

                                         3
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               4